Citation Nr: 1112205	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's minor children.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to June 2002, August 2003 to June 2004, and January 2005 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appellant is the Veteran's former spouse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently receiving service connected compensation benefits, and the appellant contends that there should be an apportionment on behalf of their two minor children.

The record discloses that the Veteran has claimed four dependent children.  In addition to the two children for whom an apportionment is sought in this appeal, the Veteran has also claimed two other dependent children who live with their mothers.  Throughout this appeal, the appellant has asserted that she receives no child support payments from the Veteran.  However, the Board notes that the VA is in compliance with a withholding order from the State of Washington Department of Social and Health Services, Division of Child Support for a child support obligation.  The child or children covered under this order are not specified.  In January 2008 the RO determined that $461.50 would be withheld from the Veteran's VA compensation and forwarded to the State of Washington.  Also of record are documents from the State of Michigan Child Support Enforcement System indicating that the Veteran is in arrears on child support payments to his children with the appellant.  It is unclear whether the withholding order issued by the State of Washington concerns the children of the appellant.  This question should be clarified so that the Board may determine whether the Veteran is reasonably discharging his responsibility to the children of the appellant.  

The Board also notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC. 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim. 38 C.F.R. § 19.102.

In this case, the record does not sufficiently indicate that the Veteran was advised of the appellant's filing of a notice of disagreement or substantive appeal.  Neither of the file copies of those documents is accompanied by evidence of notice to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that all contested claims procedures have been followed.  The RO/AMC will furnish the Veteran with a copy of the December 2008 statement of the case and the content of the appellant's substantive appeal.  The Veteran should be afforded the opportunity to respond thereto.

2.  Contact the State of Washington Department of Social and Health Services, Division of Child Support and request specific information concerning the child or children for whom the Veteran's VA benefits are being withheld.  In particular, it should be determined by the AOJ whether such withholding is for the benefit of the appellant's children or another child of the Veteran. 

3.  When the development requested above has been completed, review the appeal on the basis of the additional evidence received.  If the benefit sought is not granted, the appellant and the Veteran will be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


